Professionally Managed Portfolios c/o U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, California 91741 Septemer 4, 2015 VIA EDGAR TRANSMISSION Division of Investment Management U.S. Securities and Exchange Commission 100 “F” Street, N.E. Washington, D.C.20549 Re: Professionally Managed Portfolios (the “Trust”) File Nos.: 33-12213 and 811-05037 Akre Focus Fund (S000026760) Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, the Akre Focus Fund (the “Fund”), hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment for the Fund dated August 31, 2015, and filed electronically as Post-Effective Amendment No. 645 to the Fund’s Registration Statement on Form N-1A on August25,2015. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (626) 914-7363. Sincerely, /s/Elaine E. Richards Elaine E. Richards, Esq. President and Secretary of the Trust
